United States Court of Appeals
                                  For the First Circuit


No. 03-1338

                                UNITED STATES OF AMERICA,
                                         Appellee,

                                                  v.

                                  STEPHEN J. BALTHAZARD,
                                     Defendant, Appellant.



No. 03-1343

                                UNITED STATES OF AMERICA,
                                         Appellee,

                                                  v.

                                       STEVEN J. SOUVE,
                                       Defendant, Appellant.


                                              ERRATA


       The opinion of this Court, issued on March 15, 2004, should be amended as:

       Footnote 4: delete the first full sentence and replace it with "The trial court characterized §§
841(b)(1)(B)-(D) as lesser included offenses of § 841(b)(1)(A)."